DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that upon consumption thereof exerts euphoric sensation which lasts from 5 minutes up to 24 hours after consumption.  It is unclear what is considered a “euphoric sensation” or how much of the alcoholic food product must be consumed to obtain such an effect.  
Claim 14 recites that the composition has the ability to exert positive psychoactive and psychotropic effects. It is remains unclear what is considered a positive psychoactive and psychotropic effects. This can be relative to what the consumer considers positive. It is also unclear how much of the beverage must be consumed to obtain these effects.  A sip of either the claimed invention relative with the alleged effects and a sip of a corresponding beverage as outlined in claim 14 would likely not result in a difference of effects. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-16, 18-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of JP2016049047A (KIRIN).
As to claim 1, KIRIN teaches a liquid, edible base material in the form of an alcoholic beverage (Kirin, lines 3-5) comprising a distilled liquor (Kirin, lines 5-7) and tyrosine (Kirin, lines 9-11).   
Tyrosine (i.e., an essential component of neurotransmitters) is added (Kirin, lines 207-209).    Amino acids that make up the proteins in our bodies are all L-amino acids. 
In Example 1, it is taught by KIRIN that 2.6% of alcohol can be used (Kirin, lines 290-292).  However,  KIRIN also teaches a variety of beverages with carrying alcohol content. Thus, it would have been obvious to vary the alcohol content based on final beverage.   it is taught by KIRIN that 10-500 mg/l of amino acids can be added. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


 

	As to claim 2, KIRIN teaches a liquid, edible liquid base material is a specialized flavor formulations emulating the taste of existing beers (Kirin, lines 11-12).   

	As to claim 3, KIRIN teaches an alcoholic beverage (Kirin, lines 3-5) comprising a distilled liquor (Kirin, lines 5-7) and tyrosine (Kirin, lines 9-11).   
KIRIN teaches that the beverage has a beer flavor with distilled spirits such as rum, vodka, gin, whiskey, brandy or shochu (Kirin, lines 176-194) in combination with tyrosine.
In Example 1, it is taught by KIRIN that 2.6% of alcohol can be used (Kirin, lines 290-292).
Tyrosine (i.e., an essential component of neurotransmitters) is added (Kirin, lines 207-209).    Amino acids that make up the proteins in our bodies are all L-amino acids. 



As to claim 4, KIRIN teaches that the beverage has a beer flavor with distilled spirits such as rum, vodka, gin, whiskey, brandy or shochu (Kirin, lines 176-194) in combination with tyrosine.



As to claim 8, tyrosine (i.e., an essential component of neurotransmitters) is added (Kirin, lines 207-209).    Amino acids that make up the proteins in our bodies are all L-amino acids. 

As to claim 9, at lines 207-209, it is taught by KIRIN that 10-500 mg/l of amino acids can be added. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

As to claims 10-11, lines 265-270 of Kirin teach that caffeine can be added as a desirable bitter component that goes with the hops. 

As to claim 12, KIRIN teaches that a bitter substance can be added as an additive component. As the bitter substance, bitter substances such as hops, hop extract, hop-derived α acid, iso α acid and the like that are usually used in the production of beer-taste alcoholic beverages can be used. In addition, for example, bitter substances extracted from natural substances such as gentio-oligosaccharides, naringin, quassin, and caffeine can be used.  It would have been obvious to vary the amount of caffeine based on the desired taste (Kirin, lines 265-270). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

As to claims 13-14, it would have been obvious to one skilled in the art that the consumption of alcohol could lead to euphoric effects.  Moreover, in that caffeine, a known stimulant, can be added, it would have been obvious that  the beverage has the ability to exert positive psychoactive and psychotropic effects which exceed the effects exerted by a corresponding beer, wine, fruit wine, spirit, alcopop, and cider, respectively, that do not comprise a neurotransmitter precursor, while substantially minimizing intoxication effects.

As to claims 15 and 22, KIRIN teaches an alcoholic beverage comprising a fermented base material, KIRIN teaches a liquid, edible base material in the form of an alcoholic beverage (lines 3-5) comprising a distilled liquor (lines 5-7) and tyrosine (lines 9-11).   It is taught by KIRIN that 10-500 mg/l of amino acids can be added.  While bitter substances extracted from natural substances such as gentio-oligosaccharides, naringin, quassin, and caffeine can be used, they are not required (Kirin, lines 265-270). Thus, it would have been obvious to provide such a beverage without a psychostimulant. 
Moreover, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Kirin also teaches that flavors such as pineapple and apple can be added (lines 270-275). 
	As to the amount of alcohol, KIRIN teaches that about 2.6% can be present in Example 1. 2.6.  Moreover, it would have been obvious to one skilled in the art to vary the alcohol amount, as Kirin teaches that when distilled liquor is used as an alcohol-added component, it is possible to produce a beer-taste alcoholic beverage with a natural beer feeling that has a bitterness and balance like beer, with a post-bitter taste derived from distilled liquor and a feeling of alcohol remaining (Kirin, lines 169-170).
It is also noted that KIRIN is a non-fermented beer-taste alcoholic beverage that has distilled alcohol as an alcohol-added component and has a flavor-improving effect by imparting a beer-like sharpness and taste balance in a non-fermented beer-taste alcoholic beverage.
KIRIN add distilled alcohol because it has a better taste. Applicant’s arguments that one would necessarily limit the amount of alcohol are not persuasive. 
Kirin also teaches that sugar can be added. In the production of a non-fermented beer-taste alcoholic beverage using the distilled liquor of the present invention as an alcohol additive component, a sweetener can be used as an additive. Examples of the sweetener include isomerized sugar, oligomaltose, sodium cyclamate, potassium acesulfame, saccharin sodium, sodium cyclohexylsulfamate, isomaltulose, maltitol, sorbitol, xylitol, stevioside, licorice, acesulfame K, ammonium glycyrrhizinate, lactitol , Mogroside, or sucralose, sugar, aspartame, or a mixture of these sweeteners (Kirin, 253-257).  It would have been obvious to vary the amount of  sugar added based on the desired sweetness. 

As to claim 16, KIRIN teaches 10-500 mg/l of amino acids can be added (lines 207-209). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

As to claim 21, having the ability to exert reduced intoxication effects compared to the effects exerted by consuming the same amounts of a corresponding alcoholic beverage that does not comprise a dopamine precursor.   
KIRIN teaches a liquid, edible base material in the form of an alcoholic beverage (Kirin, lines 3-5) comprising a distilled liquor (Kirin, lines 5-7) and tyrosine (Kirin, lines 9-11).   
Tyrosine (i.e., an essential component of neurotransmitters) is added (Kirin, lines 207-209).    Amino acids that make up the proteins in our bodies are all L-amino acids. 
It would have been obvious that the beverage has the ability to exert positive psychoactive and psychotropic effects which exceed the effects exerted by a corresponding beer, wine, fruit wine, spirit, alcopop, and cider, respectively, that do not comprise a neurotransmitter precursor, while substantially minimizing intoxication effects.


AS to claim 23, KIRIN teaches a liquid, edible base material in the form of an alcoholic beverage (Kirin, lines 3-5) such as beer (Kirin, lines 9-11).   


Claims 17-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016049047A (KIRIN) as applied to claims 1-4, 6-8, 10-11 above, and further in view of Kitano, et al., Progressive freeze-concentration of apple juice and its application to produce a new type apple wine, Journal of Food Engineering, 171 (2016) 153-158 (Kitano).
	 
As to claims 17-19, KIRIN is silent as to the use of a fruit wine. 
However, KITANO teaches an apple wine.
KITANO teaches that an apple wine made from concentrate apple juice from 13.7 to 25.5 Brix at a high quality without changing the organic acid balance and the flavor profile. The apple juice was fermented to produce a new type apple wine with alcohol content as high as 13.7 vol-%.   Thus, KITANO teaches a fermented beverage with alcohol. Before and after fermentation, the organic acid distribution slightly changed while the flavor profile changed drastically. The present technique is expected to be applicable to many other fruit juices to produce new type fruit wines (pg. 158, Conclusion).  Thus, it would have been obvious to use the apple wine of KITANO in KIRIN (i.e., Kirin does teach using fruit flavors at lines 270-275), as KITANO teaches that the wine has an improved flavor profile. 

	AS to claim 20, KIRIN teaches an alcoholic beverage comprising a fermented base material, KIRIN teaches a liquid, edible base material in the form of an alcoholic beverage (Kirin, lines 3-5) comprising a distilled liquor (lines 5-7) and tyrosine (lines 9-11).   It is taught by KIRIN that 10-500 mg/l of amino acids can be added. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Kirin also teaches that flavors such as pineapple and apple can be added (lines 270-275). 
Kirin does not teach an alcoholic beverage comprising from about 85% to about 95% apple wine by volume, from about 8% to about 11% undistilled alcohol by volume.
However, as noted above, KITANO teaches that an apple alcoholic beverage made from concentrate apple juice from 13.7 to 25.5 Brix at a high quality without changing the organic acid balance and the flavor profile. As to the amount of alcohol, KITANO also teaches that one can vary the amount of alcohol by varying the amount of sugar used during fermentation (pg. 153, right column). Thus, it would have been obvious to vary the amount of ethanol used in the composition.  
The apple juice was fermented to produce an alcoholic beverage. Before and after fermentation, the organic acid distribution slightly changed while the flavor profile changed drastically. The present technique is expected to be applicable to many other fruit juices to produce new type of fruit-based  alcoholic beverage (pg. 158, Conclusion).   Thus, it would have been obvious to use the apple alcoholic beverage of KITANO in KIRIN (i.e., Kirin does teach using fruit flavors at lines 270-275), as KITANO teaches that the wine has an improved flavor profile. 
As to claim 24, KITANO teaches that an apple wine made from concentrate apple juice from 13.7 to 25.5 Brix at a high quality without changing the organic acid balance and the flavor profile. As to the amount of alcohol, KITANO also teaches that one can vary the amount of alcohol by varying the amount of sugar used during fermentation (pg. 153, right column). 
As to claim 25, KITANO teaches apple juice can be converted to an apple-based alcoholic beverage. Cider is an alcoholic beverage made from the fermented juice of apples.  It would have been obvious to produce a cider given that KITANO teaches apple-based alcoholic beverages. 

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
The rejection under 35 USC 101 is withdrawn in view of the changes to the claims.
The rejection under 35 USC 112, 2nd paragraph is maintained. The rejections are maintained as the terms remain relative terms. It is understood that the terms are references in the present specification.  However, it is still does not overcome that some may find the effects positive whereas others find them negative. Moreover, it is also unclear how much of the beverage must be consumed to obtain these effects.  For example, a sip of either the claimed invention relative with the alleged effects and a sip of a corresponding beverage as outlined in claim 14 would likely not result in a noticeable difference. 
The rejection under 35 USC 102 is withdrawn in view of the change to the claims. 
The applicant argues that the claims now recite 3.5 alcohol. 
However, in Example 1, it is taught by KIRIN that 2.6% of alcohol can be used (Kirin, lines 290-292).  However, KIRIN also teaches a variety of beverages with varying alcohol content. Thus, it would have been obvious to vary the alcohol content based on final beverage. It is also noted that KIRIN is a non-fermented beer-taste alcoholic beverage that has distilled alcohol as an alcohol-added component and has a flavor-improving effect by imparting a beer-like sharpness and taste balance in a non-fermented beer-taste alcoholic beverage (abstract).
KIRIN add distilled alcohol because it has a better taste. Applicant’s arguments that one would necessarily limit the amount of alcohol are not persuasive. 
The applicant also argues that the alcoholic beverages of KIRIN comprise various amino acids, preferably a mixture of two or more amino acids, for the explicitly indicated purpose of improving the taste of the alcoholic beverages such as to mask the liquor or spirit taste and impart to the beverages more of a balanced beer taste. Nothing in the teaching of KIRIN implies that tyrosine is to be preferred over other amino acids neither for the purpose of taste improvement nor for any other stated or implied purpose. None of the beverages actually exemplified in KIRIN contains a dopamine precursor such as L-phenylalanine or L-tyrosine as the main taste improving amino acid.   However, in response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant also argue that the claimed invention maintains the effects associated with alcohol consumption, particularly intoxication. Furthermore, the claimed alcoholic beverages are expected to maintain the original drinking sensation in terms of sharpness and taste balance of the corresponding non-enriched beverages.  However, this only relates to the amount of the composition consumed and not the claimed product. 
The applicant also argues that adding more alcohol to the Examples of Kirin will destroy the purpose of KIRIN. However, the amounts cited by applicant are only examples and there is no evidence that additional alcohol would negatively impact the Examples of Kirin. Indeed, some may find it beneficial. 
The applicant argues that KITANO does not remedy the deficiencies of KIRIN.  However, KIRIN is proper. Moreover, given KIRIN teaches a non-fermented beer-taste alcoholic beverage that has distilled alcohol as an alcohol-added component and has a flavor-improving effect by imparting a beer-like sharpness and taste balance in a non-fermented beer-taste alcoholic beverage.  It cannot be said KITANO teaches away from KIRIN. One skilled in the art would still have distilled alcohol available to use. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799